DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 03, 2021.  In virtue of this amendment, claims 1-12 are now pending in the instant application.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A control method of a driving frequency of a pulsed variable frequency RF generator providing RF power to a load … comprising … “predicting the driving frequency of an ON-time period T_ON(n+1) of an (n+1)-th pulse using admittance of the ON-time period T_ON(n) of the n-th pulse; and providing an RF output of the pulsed variable frequency RF generator as the predicted driving frequency f(n+1,1) in the ON-time T_ON(n+1) of the (n+1)-th pulse, wherein f(n,m) is the driving frequency in an m-th processing number in the ON- time period T ON(n) of the n-th pulse, n denotes a sequence number of a pulse, m 1s a positive integer of 1 to q, and m denotes an index indicating the processing number of the control loop for varying the driving frequency in the ON-time period T_ON”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-10 are allowed as being dependent on claim 1).
A pulsed variable frequency RF power system comprising … “a driving frequency prediction unit configured to predict a next ON-time period T ON(n+1) using the phase-shifted admittance y' with respect to a driving frequency; a driving frequency control unit configured to receive [[the]] a predicted driving frequency and set the predicted driving frequency as a start driving frequency of the next ON- time period T ON(n+1) and to control the driving frequency using the phase-shifted reflection coefficient Ѓ; a pulse generator configured to generate a pulse signal and divide the ON-time period T_ON and the OFF-time period T_OFF and to provide the pulse signal to the driving frequency prediction unit and the driving frequency control unit; and an RF amplifier configured to amplify a sinusoidal wave of the driving frequency of the driving frequency control unit”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claim 12 is allowed as being dependent on claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lin – US 6,259,615
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 11, 2021